Citation Nr: 0638057	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral arm 
disability.

4.  Entitlement to service connection for a bilateral hand 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2003.

For reasons expressed below, the last three issues are of the 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran had combat service in Vietnam during the 
Vietnam Era.  

2.  Currently shown rupture of cervical discs C5-6 and C6-7, 
status post diskectomy, with radiculopathy to both shoulders 
and arms, is related to in-service combat injuries.  


CONCLUSION OF LAW

Rupture of cervical discs C5-6 and C6-7, status post 
diskectomy, with radiculopathy to bilateral shoulders and 
arms, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the decision reached on the merits in this case, the 
Board finds there has been adequate VA compliance with the 
notice and duty to assist provisions of the law, and that, in 
view of the outcome discussed below, any deficiencies have 
not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

The veteran contends that he injured his neck during a fall 
down a hill immediately after sustaining shell fragment 
wounds in Vietnam.  He states that he has had intermittent 
neck problems since then, which became steadily worse in 
about 1997.  In addition, he states that he has had bilateral 
arm, shoulder, and hand problems since then.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that his injuries were incurred during 
combat, and service department records show that he received 
the Combat Action Ribbon, as well as the Purple Heart Medal, 
either of which denotes combat participation.  In the case of 
any veteran who engaged in combat with the enemy in active 
service, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The combat provisions of 38 
U.S.C.A. § 1154(b) do not create a statutory presumption that 
a combat veteran's claimed disability is service-connected, 
but it is an evidentiary mechanism which lightens the burden 
of a veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  

In determining if there is such clear and convincing 
evidence, all evidence should be considered including 
availability of medical records, the nature and course of a 
disease or disability, the amount of time that has elapsed 
since service before there is a complaint of the condition, 
and any other relevant factors.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

Service medical records show the veteran's hospitalization 
from March to April 1969 for continued treatment of shrapnel 
wounds received nearly a month earlier, in February 1969.  He 
had multiple shrapnel wounds including to the left arm and 
left neck.  No specific cervical spine complaints were noted.  

After service, records from L. Porzsolt, D.O., dated from 
1975 to 1981 show one occasion on which the veteran was 
treated for a neck disorder-in April 1976, he was treated 
for torticollis, a contraction of the neck muscles resulting 
in twisting of the head.  Medical evidence next shows the 
veteran's treatment in 1999.  An X-ray in March 1999 
disclosed a retained metallic fragment in the C-1 area.  In 
April 1999, he was evaluated by J. Greenberg, M.D., who noted 
progressively worsening neck and radiating right arm pain 
since January.  Past medical history was noted to be 
significant for shrapnel injury to the face and left side of 
neck with three months of hospitalization.  In June 1999, the 
veteran underwent cervical spine fusion, but by November 
1999, he was again experiencing significant cervical spine 
symptoms, and a computerized tomography (CT) scan and 
myelogram disclosed degenerative changes and stenosis of the 
cervical spine.  

In November 2003, a VA examination was conducted.  The 
examiner, a Physician's Assistant (P.A.), concluded that the 
veteran was status post diskectomy for ruptured discs at C5-6 
and C6-7, and that the veteran's cervical pain, weakness in 
the arms, and shoulder pain were related to the cervical 
spine condition.  Moreover, he concluded that the cervical 
spine disability was not at least as likely as not due to the 
shell fragment wounds in service.  No rationale was afforded.

In letters dated in May 2003 and February 2004, S. 
Kwapiszeski, D.C., wrote that he had been treating the 
veteran's cervical disc syndrome for several years.  He 
stated he had reviewed the veteran's military medical 
records.  It was his opinion that the veteran's condition was 
in great part the direct result of trauma from injures 
sustained from having been blown down a mountain side by 
enemy grenades, resulting in concussions and severe shrapnel 
n the face and left side of his neck.  He noted that in his 
experience, such disease processes were the direct result of 
past trauma, which caused an advancing degenerative process t 
wean the area until it became disabling.  The process could 
take months to ears to become symptomatic or disabling.  

Another VA examination was obtained in April 2005; on this 
occasion, the examiners (the report was signed by a P.A. and 
an M.D.) stated that the issue could not be resolved without 
resorting to mere speculation.  The rationale was that the 
veteran had an undocumented injury in 1969, and that the 1999 
surgeon stated that the disorder was caused by an injury.  
However, the examiners noted that they would think the 
problem would have presented itself before 30 years later.  

In evaluating the probative value of this evidence, first, 
the Board notes that because the veteran is a combat veteran, 
and claims his injuries incurred in combat service, if the 
injuries are consistent with the circumstances of his combat 
service, the fact of the actual injury can only be rebutted 
by clear and convincing evidence.  In this case, the only 
service medical records addressing the injury consist of 
hospital records beginning nearly a month after the injury, 
with no history of the circumstances of the injury noted.  
The Board finds the veteran's history of a fall, landing on 
his cervical spine, to be consistent with the injury, as 
there is no evidence contradicting this history.  It is not 
unreasonable to assume that any cervical spine complaints he 
had either resolved to some extent prior to the hospital 
transfer a month later, or were little noticed, in the face 
of the far more severe shell fragment wounds for which he 
required treatment.  

Next, the Board notes that the intervening years are not 
completely without any pertinent symptoms, as he was treated 
for torticollis in 1976.  Moreover, the veteran's private 
chiropractor supported his conclusion by a rationale based on 
his personal experience with spinal injuries, while the first 
VA examination did not contain any rationale.  The second 
examination focused on the fact that the injury was 
"undocumented," and the length of time between service and 
the 1999 treatment and surgery.  However, since this was a 
combat injury, the lack of documentation must be discounted-
indeed, there are no records immediately following the 
injury.  Moreover, the ultimate conclusion was that issue 
could not be resolved without resorting to mere speculation.  

In sum, it is the Board's judgment that the in-service 
cervical spine injury as reported by the veteran must be 
accepted as factual, as there is no clear and convincing 
evidence to the contrary.  The evidence as to whether this 
injury caused the current cervical spine disability is in 
equipoise, and with the application of the benefit-of-the-
doubt rule of 38 U.S.C.A. § 5107(a), the Board finds that the 
veteran's cervical spine disability rupture of cervical discs 
C5-6 and C6-7, status post diskectomy began during service, 
and service connection is warranted.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the bilateral arm and shoulder disabilities, 
the veteran sustained  shrapnel injuries to his left upper 
extremity, and he is service-connected for fragment would to 
the left forearm and hand, with retained foreign bodies, for 
which a 20 percent rating is in effect.  Other than this 
disability, he does not have a separately diagnosed 
disability of the arms or shoulders.  However, on the VA 
examination in November 2003, the veteran had muscle weakness 
of 4/5 in the arms and shoulders, without atrophy, attributed 
by the examiner to his cervical spine disability.  Likewise, 
outpatient treatment records dated in July 2003 showed 
weakness of 4/5 in the upper extremities.  In April 2005, a 
VA examination, for the purpose of determining cervical 
radiculopathy, while revealing normal muscle strength, did 
disclose weakness in the arms, as well as mild loss of 
sensation in the right radial region.  Office notes from Dr. 
Greenberg dated in January and February 2000 noted that arm 
pains, numbness, and paresthesias had resolved with cervical 
epidural injections.  In view of this evidence, the veteran's 
weakness and loss of sensation involving the shoulders and 
arms, attributed to cervical radiculopathy, must be 
considered as part of the cervical spine disability, 
warranting service connection.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for rupture of cervical discs C5-6 and C6-
7, status post diskectomy, with radiculopathy to both 
shoulders and arms, is granted.


REMAND

With respect to the issues of service connection for a back 
disorder and for a compensable rating for bilateral hearing 
loss, in a February 2005 Report of Contact, it was noted that 
the veteran wanted to drop his appeal as to these two issues.  
However, this was in a telephone conversation with the 
veteran, and "[e]xcept for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing."  
38 C.F.R. § 20.204(b) (2006) (emphasis added).  The veteran 
must be advised of this requirement, and requested to submit 
any such request in writing, signed by himself or his 
accredited representative.  38 C.F.R. § 20.204(a).  

As to the issue of service connection for bilateral hand 
disabilities, the VA examinations do not explicitly connect 
any disabilities of the hands to cervical radiculopathy.  
Moreover, medical statements from R. Alvillar, M.D., dated in 
May and October 2002, and records of S. Kwapiszeski, D.C., 
note that the veteran had osteoarthritis in his fingers, and 
no such condition was shown in service.  Thus, the procedural 
deficiencies which constitute harmless error in the above 
decision must be corrected prior to an appellate decision on 
this issue.  

Specifically, as to the issue of service connection for a 
bilateral hand disability (as well as the issues of service 
connection for a back disorder and a compensable rating for 
hearing loss, unless the appeal is withdrawn in writing), in 
his substantive appeal received in January 2005, the veteran 
requested a Board hearing to be held at the RO.  In February 
2005, the veteran returned a hearing election form, 
indicating that he wanted a hearing before a Decision Review 
Officer (DRO).  According to an "Informal Conference 
Report" dated in February 2005, the DRO noted that the 
veteran was to be contacted to find out if he would agree to 
a request for another medical opinion in lieu of a hearing.  
The February 2005 Report of Contact notes that he agreed to a 
VA examination, and such was conducted in April 2005.  
However, he did not formally withdraw his hearing request.  
Moreover, there is no provision in the law or regulations 
that permits VA to offer an examination instead of a hearing.  
The veteran has an absolute right to a hearing, if he so 
desires, although he is not required to appear for a personal 
hearing.  38 C.F.R. § 20.700(a) (2006).  As a separate 
matter, the VA's duty to assist includes an examination if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2006).  The factors to be considered in such a 
determination do not include whether the veteran has 
withdrawn a hearing request.  Thus, to ensure due process of 
the veteran's claims, it must be clarified whether he still 
wishes to appear at a personal hearing, and if so, what type 
of hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inform him that 
the issues remaining for appellate 
consideration are entitlement to service 
connection for a bilateral hand disability; 
service connection for a back disorder; and 
to a compensable rating for hearing loss.  
Tell him that he has an outstanding DRO 
hearing request, and that if he wishes to 
withdraw this request, or change it to a 
different type of hearing, he or his 
representative must notify VA in writing.  
Otherwise, a hearing will be scheduled.  
Tell him that although he said, in a 
February 2005 telephone call, that he wished 
to drop the low back and hearing loss 
issues, that an appeal can only be withdrawn 
in writing, again by himself or his 
representative, or he can withdraw issues in 
testimony at a hearing.  After affording the 
veteran and/or his representative an 
opportunity to respond, take appropriate 
action.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


